Name: Council Regulation (EEC) No 3643/90 of 11 December 1990 amending Regulation (EEC) No 775/87 temporarly withdrawing a proportion of the reference quantities mentioned in article 5C (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: Europe;  production;  processed agricultural produce
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 362/ 9 COUNCIL REGULATION (EEC) No 3643 /90 of 11 December 1990 amending Regulation (EEC) No 775 /87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804 /68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, taken into consideration; whereas it therefore appears advisable to amend Council Regulation (EEC) No 775 /87 (3), as last amended by Regulation (EEC) No 3882/ 89 (4), in order not to apply to Portuguese producers the suspension of part of their reference quantity , HAS ADOPTED THIS REGULATION: Article 1 \ Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products {}), as last amended by Regulation (EEC) No 3641 /90 (2), and in particular Article 5c (6 ) thereof, Having regard to the proposal from the Commission, Whereas , pursuant to the Act of Accession, from 1 January 1991 Portugal is to apply all the rules governing the common organizations of agricultural markets , including that concerning the additional levy scheme provided for in Article 5c of Regulation (EEC) No 804 /68 ; whereas , in accordance with Protocol 25 annexed to the Act of Accession , the specific situation of Portugal and, in particular, its low productivity in the milk sector, should be The following Article is inserted in Regulation (EEC) No 775 / 87 : 'Article 4b The provisions of this Regulation shall not apply to Portugal.' Article 2 This Regulation shall enter into force on 1 January 1991 . It shall apply from 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990. For the Council The President V. SACCOMANDI (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) See page 5 of this Official Journal (3) OJ No L 78 , 20. 3 . 1987 , p. 5 . (4 ) OJ No L 378, 27. 12 . 1989 , p. 6 .